Citation Nr: 0832678	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  03-24 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability, 
to include a herniated nucleus pulposus at L4-L5 and L5-S1, 
status post laminectomy and discectomy (hereinafter a low 
back disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
RO in Pittsburgh, Pennsylvania, which, in pertinent part, 
denied a petition to reopen a claim for service connection 
for a low back disability.

The veteran testified before the undersigned at a June 2004 
hearing at the RO.  A transcript has been associated with the 
file.

The Board remanded this case in May 2005.  Following 
additional development, the case was returned to the Board, 
which found de novo review of the low back disability claim 
was warranted and remanded, and denied additional issues in 
an April 2008 decision.  The case returns now for appellate 
consideration of the low back disability claim. 


FINDING OF FACT

The veteran's low back disability, to include a herniated 
nucleus pulposus at L4-L5 and L5-S1, status post laminectomy 
and discectomy, is not related to service, to include an 
October 1969 car crash.




CONCLUSION OF LAW

The veteran's low back disability, to include a herniated 
nucleus pulposus at L4-L5 and L5-S1, status post laminectomy 
and discectomy, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act

With respect to the veteran's service connection claim, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's service 
connection claim, a letter dated in May 2002 fully satisfied 
the duty to notify provisions for the first three elements.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
at 187.  Notice was renewed in a November 2005 letter.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran's Social Security Administration 
records have been associated with the file.  The veteran has 
insisted that records from the Monongahela Memorial Hospital 
be associated with the file.  The RO undertook several 
requests for records from the hospital, resulting in 
communications in November 2007 that the records no longer 
existed.  The Board notes, however, that the records from 
that hospital regarding the veteran's inservice car crash 
were associated with his claims file in 1971 and the file is 
complete in this regard.  The veteran has also identified 
treatment from a Dr. Schultz; however, the doctor did not 
respond to requests for records.  The Board concludes that 
there are no outstanding records that could be reasonably 
obtained and that the duty to assist in obtaining records is 
satisfied.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed for the back 
disability claim because the only evidence indicating the 
veteran's current back disability to his inservice car crash 
is comprised of his statements.  The veteran also suffered 
additional significant post service spine injuries, as will 
be discussed below.  The Board finds that sufficient evidence 
is of record to decide the case, and an examination and 
opinion is not warranted.  See McLendon, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends that he has a low back disability as a 
result of an inservice car accident.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran has struggled with low back disorders for some 
time.  The veteran's VA medical treatment records show that 
he was diagnosed with L4-L5 and L5-S1 disc deformities 
compatible with central disc herniation by CT scan in July 
1990.  Mild facet arthritis was noted.  The veteran underwent 
a laminectomy and discectomy in September 1990.  The Board is 
satisfied with the evidence of a current disability.

The record reflects that the veteran was in a two car 
collision in October 1969.  The veteran received emergency 
treatment from the Monongahela Memorial Hospital, records of 
which were associated with the veteran's claims file in 1971.  
The veteran was hospitalized for two days and discharged with 
diagnoses of fractures of the nasal bones and right patella.  
The veteran had a full examination while at the hospital, the 
report of which contains no mention of low back complaints or 
findings related to the lower spine.  The Board notes that 
the veteran's examination was quite thorough, including a 
chest x-ray, when no chest complaints were noted.

The veteran argues that his low back disability is the result 
of the October 1969 accident.  The Board acknowledges that 
the veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The veteran's service treatment records do not show the 
incurrence of a back disability.  The veteran was not seen 
for a back disability for the few months he remained on 
active duty.  The veteran was evaluated for separation from 
service examination in March 1970.  On clinical examination, 
the only noted defects were related to his right knee and his 
right index finger.  On his report of medical history, the 
veteran indicated that he had no recurrent back pain.  

The veteran points to an April 1970 treatment note from 
service in which he had been complaining of right knee and 
right hand pain to support the notion that he had back and 
neck problems as a result of the October 1969 accident.  The 
Board observes that the treatment note, in its entirety, does 
not include any findings related to his back or neck.  

The veteran has submitted statements from his wife and father 
to the effect that he did hurt his back in the accident.  The 
Board, however, finds that the examination report is more 
reliable than statements made in the course of litigation 
thirty five years after the fact.  

The Board finds, however, that the veteran's current back 
disabilities are not related to his inservice car crash.  The 
veteran's SSA records contain evidence of intercurrent 
injuries to the veteran's back which appear to account for 
his current disability.  An October 1980 set of records from 
the South Hills Medical System indicate that the veteran had 
been in a second car crash in 1977.  He was seen in October 
1980 for acute lumbosacral pain and radiation, with a 
diagnosis of acute lumbosacral sprain and rule out central 
disc herniation.  January 1990 VA treatment records show that 
while the veteran was working, he bent over to pick up a 
heavy object and felt a crack in his back.  The veteran began 
suffering right leg numbness.  In July 1990, the veteran 
slipped and fell on steps, resulting in right leg radiating 
pain and numbness.  This injury led to his September 1990 
laminectomy and discectomy.  

The Board finds that the veteran's current low back 
disability is not related to any incident of service, to 
include the October 1969 car crash.  The contemporaneous 
examination reports and his statements at the time show no 
disability or complaint of a low back injury.  His subsequent 
medical history is replete with injuries to the low back and 
contemporaneous treatment for those injuries.  The Board is 
satisfied that the preponderance of the evidence shows that 
the veteran had intercurrent causes that adequately account 
for his low back disabilities.  Service connection is not 
warranted.  See Hickson, supra.  

In the alternative, where a veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The first notation of arthritis of the low back was 
noted in the veteran's July 1990 CT scans.  There is no 
evidence to show that the veteran's arthritis was manifest 
within one year of his separation.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a low back disability, 
to include a herniated nucleus pulposus at L4-L5 and L5-S1, 
status post laminectomy and discectomy, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


